DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akhtar et al. (US 2011/0276624).
 	Regarding claim 1, Akhtar et al. (“Akhtar”) teaches an operation method of a server (i.e.,  a method of the Web server 112, as shown in figure 1), the operation method comprising: 
identifying whether matching between a first user of a first terminal and a second user of a second terminal is completed (i.e., conditions or profiles being set by users 102a, 102b…102n associated with each of users A, B and C, as shown in figures 1 and 3; para. [0036]; the conditions are monitored by the Web server 112; para. [0040], [0062]-[0063] which the screen trigger application 105 and 110 process the data about the behaviors to identify that all users have reviewed the same movie (para. [0071])); 
relaying a preliminary call between the first terminal and the second terminal for a preset time, based on the matching (i.e., the web server 112 implements the screen trigger application’s server component 110 to collect and process the behavioral information of all the users while the users at the social network web site 104 over a specified period of time (present time) (para. [0038]) and determining that if the screen trigger has expired; para. [0076]); 
receiving, from each of the first terminal and the second terminal, a response as to whether to proceed with a main call after the preset time has elapsed (i.e., receiving signals to represent as a “response” or accept of invitations from the user; para. [0076]); and
determining whether to proceed with the main call, based on the response (i.e., initiating a voice and/or multimedia session between the users; para. [0076]).
Regarding claim 2, Akhtar further teaches the limitations of the claim in paragraphs [0072] and [0076]. It is noted that minimum of three users need to accept the call to have a successful voice and/or multimedia session. Thus, it is inherently a passive case that one or more users provided rejected responses to the web server 112 and if the minimum below the three users, the web server 112 does not proceed the main call.
Regarding claim 6, Akhtar also teaches the limitations of the claim, such as whether displaying of the screen trigger being expired in paragraph [0076].
Regarding claim 8, Akhtar further teaches the limitations of the claim, such as the users engaged in a voice call, a video call, interactive video chat, etc. in paragraphs [0042]-[0047].
Regarding claim 9, Akhtar further teaches the limitations of the claim in paragraph [0090].
Regarding claim 10, Akhtar teaches a device for relaying a call, the device comprising: 
a memory storing at least one program; and 
at least one processor for executing the at least one program to relay the call, wherein the at least one processor
identifies whether matching between a first user of a first terminal and a second user of a second terminal is completed (i.e., conditions or profiles being set by users 102a, 102b…102n associated with each of users A, B and C, as shown in figures 1 and 3; para. [0036]; the conditions are monitored by the Web server 112; para. [0040], [0062]-[0063] which the screen trigger application 105 and 110 process the data about the behaviors to identify that all users have reviewed the same movie (para. [0071])), relays a preliminary call between the first terminal and the second terminal for a preset time, based on the matching (i.e., the web server 112 implements the screen trigger application’s server component 110 to collect and process the behavioral information of all the users while the users at the social network web site 104 over a specified period of time (present time) (para. [0038]) and determining that if the screen trigger has expired; para. [0076]), receives, from each of the first terminal and the second terminal, a response as to whether to proceed with a main call after the preset time has elapsed (i.e., receiving signals to represent as a “response” or accept of invitations from the users; para. [0076]), and determines whether to proceed with the main call, based on the response (i.e., initiating a voice and/or multimedia session between the users; para. [0076]).
Regarding claim 11, Akhtar further teaches the limitations of the claim in paragraphs [0072] and [0076]. It is noted that minimum of three users need to accept the call to have a successful voice and/or multimedia session. Thus, it is inherently a passive case that one or more users provided rejected responses to the web server 112 and if the minimum below the three users, the web server 112 does not proceed the main call.
Regarding claim 13, Akhtar teaches a first terminal (i.e., a device of user devices 108a, 108b…108n, 308a, 308b…308n, as shown in figures 1 and 3) comprising: 
a communication unit configured to 
receive a like signal transmitted from a second user of a second terminal to a server (i.e. each of the users associated with the devices receives a signal asking to the user to want a real time communication via one of voice, video and/or multimedia sessions with other users; para. [0072]), 
transmit a like signal regarding the second user of the second terminal to the server (i.e. each of the users associated with the devices transmits a signal which indicated that the user wants the real time communication, para. [0072]), and 
receive a request for establishing a communication connection between the first terminal and the second terminal (para. [0064]-[0067], [0077], [0086]-[0087]); and 
 	a control unit configured to perform a preliminary call for a preset time with the second terminal, according to the request (i.e., the web server 112 implements the screen trigger application’s server component 110 to collect and process the behavioral information of all the users while the users at the social network web site 104 over a specified period of time (present time) presented on each of the users’ devices (para. [0038]) and determining that if the screen trigger has expired; para. [0076]), 
 	wherein the communication unit transmits, to the server, a response as to whether to proceed with a main call with the second terminal after the preset time has elapsed (i.e., the users’ devices, each transmits a signal and the web server 112 receives signals to represent as a “response” or accept of invitations from the users; para. [0076]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Akhtar et al. (US 2011/0276624) in view of Do et al. (US 2014/0368600).
Regarding claims 3, 12 and 14, Akhtar teaches all subject matters as claimed above. Akhtar, however, failed to teach a first graphical user interface and a second graphical user interface, where they are different from each other. Do et al. (“Do”) teaches a system and a method of providing video calls between devices 101 and 102 as shown in figure 1. Do further teaches a first graphical user interface associated with the device 101 and a second graphical user interface associated with the device 102, wherein they present different images of the first user and second user, as shown in figure 1 (para. [0023]-[0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of a first graphical user interface and a second graphical user interface, where they are different from each other, as taught by Do, into view of Akhtar in order to provide images of users on displays of users’ terminals in a video call.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Akhtar et al. (US 2011/0276624) in view of Jin et al. (US 2019/0045335).
Regarding claim 7, Akhtar teaches all subject matters as claimed above, except for the features of receiving a first like signal transmitted by the first terminal, based on profile information about the second user; and receiving a second like signal transmitted by the second terminal, based on profile information about the first user. However, Jin et al. (“Jin”) teaches a system and a method of initiating a profile call (primary call) wherein a caller (i.e., Alice) associated with an electronic device 100 initiates the profile call after verify a profile image (profile) of a receiver. The electronic terminal 100 transmit a request (as a first like signal) for initiating the profile call, including information about the image of Alice to a terminal 200 associated with a receiver (i.e., “Bob”) (para. [0072]-[0073]). The user terminal 200 may receive, verify the sender and output the image associated with the sender on the display of the user terminal 200 (para. [0075]). The terminal 200 may provide a response message (i.e., 200 OK) message as a second like signal based on the profile image or profile of the sender (para. [0132]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of receiving a first like signal transmitted by the first terminal, based on profile information about the second user; and receiving a second like signal transmitted by the second terminal, based on profile information about the first user, as taught by Jin, into view of Akhtar in order to provide the verification of users’ profile to both user prior to answer the call.

Allowable Subject Matter
Claims 4, 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: November 2022